Citation Nr: 0922883	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  05-23 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for residuals of open 
fracture left mid-tibial shaft, currently evaluated as 10 
percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran had military service from May 1996 to July 1996.

This matter came to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in June 2007 for further development.  The Veteran 
testified at a Board hearing at the RO in March 2007.  A 
transcript is of record.

By rating decision in December 2005, the RO granted service 
connection for left knee patellofemoral syndrome secondary to 
the service-connected residuals of open fracture left mid-
tibial shaft.  However, that issue is not in appellate 
status.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional evidence has been received at the Board since the 
June 2007 Board remand: (1) private treatment records from 
Rowan Regional Medical Center showing treatment from 
September 2007 to November 2007; (2) private treatment 
records from Salisbury Orthopaedic Associates showing 
treatment from 2005 to 2007; and (3) VA treatment records 
from 2007.  It appears to the Board that the evidence is 
relevant to the appeal and has not been considered by the RO.  
See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1304(c) (2008).

It is noted that on a form received in May 2009, the Veteran 
checked the appropriate line to indicate that he wanted his 
case remanded back to the RO for review of the additional 
evidence.  Accordingly, the Board finds that a remand is 
required to afford the Veteran a supplemental statement of 
the case, which discusses this additional evidence.  See 
Disabled American Veterans v. Sec'y, 327 F. 3d 1339 (Fed. 
Cir. 2003).

Accordingly, the case is REMANDED for the following action:

The RO should review the claims file, to 
include the additional evidence, and 
determine if any of the benefit sought 
can be granted.  The Veteran and his 
representative should then furnish an 
appropriate supplemental statement of the 
case contemplating all evidence received 
since the issuance of the supplemental 
statement of the case.  After they are 
afforded an opportunity to respond, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

